Norton, J.
This suit was instituted before a justice of the peace to recover damages for stock killed on defendant’s road by reason of its failure to fence along the sides of its track. As the bill of exceptions contains neither motion for new trial nor in arrest, the only question in the case is, whether the statement filed before the justice sets forth a cause of action. The statement in this case is more specific than the one which we held to be sufficient in the case of Razor v. The St. Louis, Iron Mountain & Southern Ry. Co., ante, p. 471, and as no error appears in the record proper, for the reasons given in the above case the judgment will be affirmed.
All concur;